DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Schenfisch on March 9, 2021.
The application has been amended as follows: 

Claim 3:  The claim has been amended as follows.
-- 3. (Currently Amended) The method of claim 1, where the characteristic of the audio component [[is]] further includes a current consumed by the audio component. --

Claim 4: The claim has been amended as follows.
-- 4. (Currently Amended) The method of claim 1, where the characteristic of the audio component [[is]] further includes a voltage drop across the audio component. --

Claim 6: The claim has been amended as follows.
-- 6. (Currently Amended) The method of claim 1, where the attribute of the audio component is one of gain[[,]] and frequency

Claim 7: The claim has been amended as follows.
-- 7. (Currently Amended) A system, comprising: 
an audio component; 
an audio amplifier to read a set of characteristics of the audio component; and 
a digital signal processor to: 
compare the set of characteristics of the audio component to a degradation model for the audio component, wherein: 
the degradation model describes behavior of the audio component as the audio component wears over a life cycle of the audio component; and 
the set of characteristics include a sound pressure value generated in response to a known signal; and 
adjust an attribute of the audio component to extend the operational life of the audio component based on the degradation model. --

Claim 10: The claim has been amended as follows.
-- 10. (Currently Amended) The system of claim 7, where the attribute of the audio component is one of gain[[,]] and frequency

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claim language has been allowed for the reasons set forth in the Applicant's Remarks dated February 25, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyer et al (US 20180122401 A1) discloses an adaptive correction of loudspeaker using recurrent neural network.
Bonnick et al (US 20120140936 A1) discloses a method for monitoring loudspeakers and compensating for quality problems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654